These appeals insofar as they were from judgments of the County Court, Westchester County, rendered November 8, 1963, have been held in abeyance pending determination of a hearing on their motion to suppress evidence (People v. Lo Cicero, 25 A D 2d 784). The hearing has been held and determined adversely to defendants. On the court’s own motion, the appeals are ordered placed on the calendar for the April Term, which begins March 25, 1968, for reargument upon all the issues. Beldock, P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.